UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7879



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


ALVON ALLEN THOMAS,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Middle District
of North Carolina, at Durham.       N. Carlton Tilley, Jr., Chief
District Judge. (CR-97-118, CA-04-535-1)


Submitted:    January 27, 2005               Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvon Allen Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

           Alvon Allen Thomas seeks to appeal from the district

courts’ orders: (1) construing his 28 U.S.C. § 2241 (2000) petition

as a 28 U.S.C. § 2255 (2000) motion and transferring it to the

proper district court, and (2) dismissing his motion as a successive

§ 2255 motion for which authorization had not been obtained.                   The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner    satisfies       this   standard    by

demonstrating that reasonable jurists would find that his or her

constitutional    claims   are   debatable     and    that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). We have independently reviewed the record

and   conclude   that   Thomas   has   not   made    the   requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED

                                   - 2 -